

115 S399 IS: Chief Manufacturing Officer Act
U.S. Senate
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 399IN THE SENATE OF THE UNITED STATESFebruary 15, 2017Mr. Coons (for himself, Ms. Collins, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish the United States Chief Manufacturing Officer in the Executive Office of the President
			 with the responsibility of developing a national manufacturing strategy to
			 revitalize the manufacturing sector, spur economic growth, and expand
			 United States competitiveness, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chief Manufacturing Officer Act. 2.Findings; sense of Congress (a)FindingsThe Congress finds the following:
 (1)The manufacturing sector consists of establishments that are primarily engaged in the transformation of materials, substances, or components into products.
 (2)The Federal Government supports manufacturing in a variety of ways; manufacturing-related activities are scattered in several agencies in the executive branch.
 (3)Manufacturing employment, output, and exports are impacted by tax policies, the state of infrastructure and transportation, small business regulations, environmental regulations, trade policies, innovation ecosystems, workforce development, and education initiatives, with national security implications.
 (4)Manufacturers account for 12 percent of the total gross domestic product output in the United States, employing 9 percent of the workforce. Total output from manufacturing is more than 2 trillion dollars. There are more than 12 million manufacturing employees in the United States, with an average annual compensation of about $80,000.
 (5)Legislative policies and executive actions often result in unintended, inconsistent, and conflicting outcomes with respect to the growth of manufacturing in the United States.
 (b)Sense of CongressIt is the sense of Congress that a well-designed national manufacturing strategy would benefit the United States economy in several important ways:
 (1)A revitalized manufacturing sector would enable the United States to derive more of its economic growth from exports and domestic production than the United States has in the past two decades.
 (2)Average domestic wages would rise in response to growing manufacturing output, as manufacturing jobs historically have paid higher wages and benefits than nonmanufacturing jobs.
 (3)A growing manufacturing sector would help lay a foundation for future United States economic growth, since manufacturing industries perform the vast share of private-sector research and development, which fuels the innovation that serves as a primary engine of economic growth.
 (4)The United States would expand its long-standing leadership in advanced manufacturing technologies with Federal investments in manufacturing research and development, education, and workforce training.
 (5)There has always been a strong connection between domestic manufacturing and national defense and homeland security. A strong and innovative manufacturing industry will maintain the superiority of the United States military and will allow for an unquestionable ability to respond quickly to threats and catastrophes.
 3.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.
 (2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)Nonprofit organizationThe term nonprofit organization means an organization that is described under section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code.
 (4)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian tribe.
 (5)State educational agencyThe term State educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act (20 U.S.C. 7801).
			4.United States Chief Manufacturing Officer
			(a)Appointment
 (1)In generalNot later than 6 months after the date of the enactment of this Act, the President shall appoint a United States Chief Manufacturing Officer (referred to in this section as the Chief Manufacturing Officer).
 (2)QualificationsThe President shall select the Chief Manufacturing Officer from among individuals who have basic qualifications and expertise in manufacturing technology and policy.
 (3)ReportingThe position of Chief Manufacturing Officer shall be in the Executive Office of the President and shall report to the President through the Chief of Staff.
 (4)National Economic CouncilThe Chief Manufacturing Officer shall be a member of the National Economic Council. (b)PayThe annual rate of pay for the Chief Manufacturing Officer shall be an Executive Schedule rate of pay (subchapter II of chapter 53 of title 5, United States Code), as determined by the President, commensurate with the qualifications and expertise of the individual appointed to be such Officer.
 (c)DutiesThe duties of the Chief Manufacturing Officer are as follows: (1)To develop the national manufacturing strategy described in subsection (d) not later than May 1, 2018.
 (2)To advise the President on policy issues that affect the economic activities and the workforce of the manufacturing sector.
 (3)To foster the coordination of manufacturing-related policies and activities across agencies by— (A)encouraging the use of best innovative manufacturing practices across the Federal Government;
 (B)ensuring the use of best information technologies and cybersecurity practices for manufacturing; and
 (C)analyzing the status of manufacturing technology needs across agencies. (4)To conduct technology policy analyses to improve United States manufacturing productivity, technology, and innovation, and cooperate with the United States manufacturing industry in the improvement of its productivity, technology, and ability to compete successfully in world markets.
 (5)To determine the influence of economic, labor, and other conditions, industrial structure and management, and government policies on technological developments in manufacturing sectors worldwide.
 (6)To identify technological needs, problems, and opportunities within and across the manufacturing sector that, if addressed, could make a significant contribution to the economy of the United States.
 (7)To assess whether the capital, technical, and other resources being allocated to manufacturing are likely to generate new technologies, are adequate to meet private and social demands for goods and services, and are sufficient to promote productivity and economic growth.
 (8)To propose studies and policy experiments, in cooperation with agencies, to determine the effectiveness of measures with the potential of advancing United States technological innovation in manufacturing.
 (9)To encourage the creation of joint initiatives by State and local governments, regional organizations, private companies, institutions of higher education, nonprofit organizations, or Federal laboratories to encourage technology transfer, to stimulate innovation, and to promote an appropriate climate for investment in manufacturing-related industries.
 (10)To propose manufacturing-related cooperative research involving appropriate agencies, State or local governments, regional organizations, institutions of higher education, nonprofit organizations, or private companies to promote the common use of resources, to improve training programs and curricula, to stimulate interest in high technology manufacturing careers, and to encourage the effective dissemination of manufacturing technology skills within the wider community.
 (11)To serve as a focal point for discussions among companies that manufacture in the United States on topics of interest to the manufacturing industry and workforce, including discussions regarding emerging and advanced technologies.
 (12)To promote Federal Government measures, including legislation, regulations, and policies with the potential of advancing United States technological innovation in manufacturing and exploiting manufacturing innovations of foreign origin.
 (13)To develop strategies and policies that would encourage manufacturing enterprises to maintain production facilities and retain manufacturing jobs in the United States and use manufacturing supply chains based in the United States.
 (14)To support communities negatively impacted by the closure or relocation of manufacturing facilities by promoting efforts to revitalize communities for new manufacturing enterprises.
 (15)To assist States in their economic development plans for manufacturing and in their efforts to relocate manufacturing facilities within the United States rather than moving manufacturing outside of the United States.
 (16)To promote the goals of the Network for Manufacturing Innovation Program established under section 34 of the National Institute of Standards and Technology Act (15 U.S.C. 278s).
 (17)To encourage participation of public and private organizations, State educational agencies, and institutions of higher education in the annual celebration of National Manufacturing Day to enhance the public perception of manufacturing.
 (18)To perform such other functions or activities as the President may assign. (d)National manufacturing strategy (1)In generalThe national manufacturing strategy developed under subsection (c)(1) shall contain a summary of the current state of manufacturing in the Federal Government and comprehensive strategies for—
 (A)identifying and addressing the anticipated workforce needs of the manufacturing sector; (B)strengthening education and the required training and certifications for manufacturing;
 (C)creating training and appropriate career paths to manufacturing jobs for veterans and others that have become unemployed;
 (D)promoting the development of quality control and other technical standards; (E)maintaining reliable physical and telecommunications infrastructure, and the required investments in infrastructure projects, as needed, for manufacturing;
 (F)analyzing the status of manufacturing technology needs in the industrial sector and providing recommendations for economic and labor force expansions;
 (G)monitoring technology directions and analyzing strengths, weaknesses, threats, and opportunities in the United States manufacturing sector;
 (H)implementing appropriate tax incentives and credits to assist manufacturing enterprises in improving their competitiveness;
 (I)recommending Federal and State regulations to reduce the cost of manufacturing and improve productivity;
 (J)promoting the export of United States manufactured goods and enforcement of fair trading rules; (K)identifying other forms of assistance to companies that manufacture in the United States to successfully compete in world markets;
 (L)coordinating the United States national manufacturing strategy with the manufacturing strategy of each State to ensure a well-integrated national strategy; and
 (M)addressing such other issues as the President determines necessary. (2)Incorporation of other strategic plansThe Chief Manufacturing Officer shall incorporate into the national manufacturing strategy described in paragraph (1) the following:
 (A)The national strategic plan for advanced manufacturing developed under section 102(c) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622(c)).
 (B)The strategic plan developed for the Network for Manufacturing Innovation Program under section 34(f)(2)(C) of the National Institute of Standards and Technology Act (15 U.S.C. 278s(f)(2)(C)).
 (e)Annual updatesThe Chief Manufacturing Officer, in consultation with the Director of the Office of Management and Budget, shall submit annual updates to the President and Congress that describe the progress made toward—
 (1)achieving the objectives of the national strategic plan for advanced manufacturing developed under section 102(c) of the America COMPETES Reauthorization Act of 2010 (42 U.S.C. 6622(c)); and
 (2)carrying out the national manufacturing strategy developed under this section, including implementing strategies for—
 (A)promoting innovation and investment in domestic manufacturing; (B)supporting the development of a skilled and diverse manufacturing workforce;
 (C)promoting equitable trade policies; (D)expanding exports of manufactured goods;
 (E)enabling global competitiveness; (F)encouraging sustainability; and
 (G)supporting national security.